Name: Commission Regulation (EC) No 2378/94 of 29 September 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan, Indonesia, Thailand and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  leather and textile industries
 Date Published: nan

 No L 255/72 Official Journal of the European Communities 1 . 10 . 94 COMMISSION REGULATION (EC) No 2378/94 of 29 September 1994 re-establishing the levying of customs duties on certain textile products originating in India, Pakistan, Indonesia, Thailand and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ^), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Ceiling Date 40.0050 India 755 000 pieces 17. 8 . 1994 40.0050 Indonesia 755 000 pieces 27. 7. 1994 40.0090 India 65,5 tonnes 1 . 8 . 1994 40.0090 Indonesia 65,5 tonnes 27. 7 . 1994 40.0100 Pakistan 768 500 pairs 27. 7 . 1994 40.0130 India 1 009 000 pieces 27. 7 . 1994 40.0160 Pakistan 49 500 pieces 1 . 8 . 1994 40.0170 Pakistan 40 500 pieces 27. 7 . 1994 40.0180 Pakistan 56 tonnes 27. 7 . 1994 40.0210 Indonesia 28 1 000 pieces 9. 8 . 1994 40.0240 India 249 500 pieces 27. 7. 1994 40.0260 Pakistan 197 500 pieces 28 . 7 . 1994 40.0270 India 130 000 pieces 27. 7 . 1994 40.0280 Pakistan 54 500 pieces 27. 7. 1994 40.0280 India 54 500 pieces 31 . 7. 1994 40.0280 Thailand 54 500 pieces 27. 7. 1994 40.0330 Thailand 121 tonnes 9 . 8 . 1994 40.0370 Indonesia 193 tonnes 27. 7. 1994 40.0400 India 18,5 tonnes 27. 7. 1994 40.0590 India 155 tonnes 31 . 7. 1994 40.0600 India 0,5 tonnes 27. 7. 1994 40.0650 Pakistan 83 tonnes 27. 7. 1994 (') OJ No L 370, 31 . 12. 1990, p. 39 . (2) OJ No L 338 , 31 . 12. 1993, p . 22. 1 . 10 . 94 No L 255/73Official Journal of the European Communities Order No Origin Ceiling Date 40.0670 Pakistan 42,5 tonnes 27. 7. 1994 40.0670 India 42,5 tonnes 9 . 8 . 1994 40.0680 Thailand 45,5 tonnes 2. 8 . 1994 40.0740 Pakistan 33 500 pieces 31 . 8 . 1994 40.0740 India 33 500 pieces 9 . 8 . 1994 40.0740 Chine 7 000 pieces 27. 7. 1994 40.0830 India 30 tonnes 27. 7 . 1994 40.0970 Thailand 11 tonnes 9 . 8 . 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 4 October 1994, the levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order No Category (Unit) CN code Description Origin 40.0050 5 6101 10 90 Jerseys, pullovers, slipovers, waistcoats, India 6101 20 90 twinsets, cardigans, bed jackets and Indonesia 6101 30 90 jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets 6102 1090 and the like, knitted or crocheted 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 1091 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry India 5802 19 00 fabrics of cotton ; toilet linen and Indonesia kitchen linen, of terry towelling and ex 6302 60 00 similar woven terry fabrics, of cotton, other than knitted or crocheted 40.0100 10 6111 10 10 Gloves, mittens and mitts, knitted or Pakistan 61112010 crocheted 6111 30 10 ex 6111 90 00 6116 10 10 6116 1090 611691 00 6116 92 00 6116 93 00 6116 99 00 1 . 10 . 94No L 255/74 Official Journal of the European Communities Order No Category (Unit) CN code Description Origin 40.0130 13 6107 11 00 Men's or boys' underpants and briefs, India 6107 1200 women's or girls' knickers and briefs, 6107 19 00 knitted or crocheted, of wool, cotton or of man-made fibres 6108 21 00 6108 22 00 6108 29 00 40.0160 16 6203 11 00 Men's or boys' suits and ensembles, Pakistan 6203 12 00 other than knitted or crocheted, of 6203 19 10 wool, of cotton or of man-mades fibres, 6203 19 30 excluding ski suits : men's or boys' 6203 21 00 tracksuits with lining, with an outer 6203 22 80 shell of a single identifical fabric, of 6203 23 80 cotton or of man-made fibres 6203 29 18 6211 32 31 6211 33 31 40.0170 17 6203 31 00 Men's or boys' jackets excluding waister Pakistan 6203 32 90 jackets and blazers , other than knitted 6203 33 90 or crocheted, of wool, of cotton or of 6203 39 19 man-made fibres 40.0180 18 6207 11 00 Men's and boys' singlets and other Pakistan 6207 19 00 vests, underpants, briefs, nightshirts, 6207 21 00 pyjamas, bathrobes, dressing gowns and 6207 22 00 similar articles, other than knitted or 6207 29 00 crocheted 6207 91 6207 92 00 6207 99 00 6208 11 00 Women's and girls' singlets and other 6208 19 10 vests, slips, petticoats, briefs, panties, 6208 19 90 nightdresses, pyjamas, negliges, 6208 21 00 bathrobes, dressing gowns and similar 6208 22 00 articles, other than knitted or crocheted 6208 29 00 6208 91 6208 92 10 6208 92 90 6208 99 00 40.0210 21 ex 6201 12 10 Parkas, anoraks, windcheaters, waister Indonesia ex 6201 12 90 jackets and the like, other than knitted ex 6201 13 10 or crocheted, of wool, of cotton or of ex 6201 13 90 man-made fibres : upper parts of 6201 91 00 tracksuits with lining, other than of 6201 92 00 category 16 or 29, of cotton or of 6201 93 00 man-made fibres ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 621 1 42 41 621 1 43 41 1 . 10 . 94 Official Journal of the European Communities No L 255/75 Order No Category (Unit) CN code Description Origin 40.0240 24 6107 21 00 Men's or boys' nightshirts, pyjamas, India 6107 22 00 bathrobes, dressing gowns and similar 6107 29 00 articles, knitted or crocheted 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls' nightdresses, 6108 31 90 pyjamas, negliges, bathrobes, dressing 6108 32 11 gowns and similar articles, knitted or 6108 32 19 crocheted 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 40.0260 26 6104 41 00 Women's or girls' dresses, of wool, of Pakistan 6104 42 00 cotton or of man-made fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 40.0270 27 6104 51 00 Women's or girls' skirts, including India 6104 52 00 divided skirts 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0280 28 6103 41 10 Trousers, bib and brace overalls, India 610341 90 breeches and shorts (other than Pakistan 6103 42 10 swimwear) knitted or crocheted of wool, Thailand 6103 42 90 of cotton or of man-made fibres 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0330 33 5407 20 1 1 Woven pile fabrics and chenille fabrics Thailand (other than terry towelling or terry 6305 31 91 fabrics of cotton and narrow woven 6305 31 99 fabrics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres No L 255/76 Official Journal of the European Communities 1 . 10 . 94 Order No Category (Unit) CN code Descnption Origin 40.0370 37 5516 11 00 Woven fabrics of artificial staple fibres Indonesia 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) India ex 6303 92 90 interior blinds, curtain and bed valances ex 6303 99 90 and other furnishing articles, other than knitted or crocheted, of wool, of cotton 6304 19 10 or of man-made fibres ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 40.0590 59 5702 10 00 Carpets and and other textile floor India 5702 31 10 coverings other than the carpets of 5702 31 30 category 58 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 1 . 10 . 94 Official Journal of the European Communities No L 255/77 Order No Category (Unit) CN code Descnption Origin 40.0590 5704 10 00 (cont'd) 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.0600 60 5805 00 00 Tapestries, hand-made, of the type India Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 40.0650 65 5606 00 10 Knitted or crocheted fabric other than Pakistan of categories 38 A and 63, of wool, of ex 6001 10 00 cotton or, of man-made fibres 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 No L 255/78 Official Journal of the European Communities 1 . 10 . 94 Order No Category (Unit) CN code Description Origin 40.0670 67 5807 90 90 Knitted or crocheted clothing India accessories other than for babies, Pakistan 6113 00 10 household linen of all kinds, knitted or crocheted ; curtains (including drapes) 6117 10 00 and interior blinds, curtain or bed 6117 20 00 valances and, other furnishing articles 6117 80 10 knitted or crocheted blankets and 6117 80 90 travelling rugs ; other knitted or 6117 90 00 crocheted articles including parts of garments or of clothing accessories 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0680 68 6111 10 90 Babies' garments and clothing Thailand 6111 20 90 accessories, excluding babies' gloves, 6111 30 90 mittens and mitts of categories 10 and ex 6111 90 00 87, and babies' stockings, socks and sockettes, other than knitted or ex 6209 10 00 crocheted of category 88 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 40.0740 74 6104 11 00 Women's or girls' knitted or crocheted India 6104 12 00 suits and ensembles, of wool, of cotton Pakistan 6104 13 00 or of man-made fibres, excluding ski China ex 6104 19 00 suits 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 40.0830 83 6101 10 10 Overcoats, jackets, blazer and other India 6101 20 10 garments, including ski suits, knitted or 6101 30 10 crocheted excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 6102 10 10 69, 72, 73, 74 and 75 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 1 . 10. 94 Official Journal of the European Communities No L 255/79 Order No Category (Unit) CN code Description Origin 40.0830 610431 00 (cont 'd) 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 40.0970 97 5608 11 11 Nets and netting made of twine, Thailand 5608 11 19 cordage or rope, and made up fishing 5608 11 91 nets of yarn, twine, cordage or rope 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1994. For the Commission Christiane SCRIVENER Member of the Commission